Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections – Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claim 11
Claim 11 is rejected on the ground of nonstatutory double patenting over claim 1 of U.S. Patent No. 9,541,425 and over claim 1 of U.S. Patent No. 10,393,573 since the claim, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patents and is covered by the patents since the patents and the application are claiming common subject matter, as follows: 
Claim 11 of the instant application recites an optical fiber sensor system comprising a frequency-varying light source, an optical fiber reflecting and/or backscattering the frequency-varied light signals, and a means for processing the interference components produced by an interferometer that receives the reflected and/or backscattered light.
Claim 11 of the instant application is fully disclosed in and is covered by claim 1 of U.S. Patent No. 9,541,425: An optical sensor system comprising: a light source generating a pulsed optical signal; an optical modulator arranged to modulate the pulsed optical signal with a first modulation frequency (f1) and a second modulation frequency (f2) within an optical pulse modulation envelope, the modulation thereby generating frequency sidebands in the pulsed optical signal; an optical filter configured to controllably select a plurality of the frequency sidebands, and, thereby vary the frequency of the light output therefrom, wherein the frequency sidebands selected by the optical filter include at least a first first order sideband and a second first order sideband, respectively generated for the first modulation frequency (f1) and for the second modulation frequency (f2); and an optical sensing fibre configured to receive light of a frequency corresponding to the selected plurality of frequency sidebands.
Claim 11 of the instant application is fully disclosed in and is covered by claim 1 of U.S. Patent No. 10,393,573: A fibre optic distributed acoustic sensing system, comprising: an optical sensing fibre arranged in use to receive a pulsed optical signal, the optical sensing fibre being configured to constrain the pulsed optical signal such that the pulsed optical signal propagates along the length of the optical sensing fibre in a first direction, the pulsed optical signal being backscattered and/or reflected along the length of the optical sensing fibre, the backscattered and/or reflected light being constrained by the optical fibre such that the backscattered and/or reflected light propagates therealong in a second direction opposite the first direction, wherein acoustic perturbations incident along the length of the optical sensing fibre cause the optical sensing fibre to expand and contract such that the backscattered and/or reflected light is modulated; a means for receiving backscattered and/or reflected light from along the length of the optical sensing fibre; and a means for processing the received backscattered and/or reflected light to measure the relative phase, frequency and amplitude of the received backscattered and/or reflected light from along the length of the optical sensing fibre to detect the acoustic perturbations, wherein the relative phase, frequency and amplitude measurements taken from along the length of the optical sensing fibre are synchronised to enhance signal sensitivity, and wherein the processor is configured to measure the backscattered and/or reflected light received from each contiguous section of optical sensing fibre along the length of optical sensing fibre based on the time taken for the pulsed optical signal to propagate along the length of the optical fibre in the first direction, and the time taken for the backscattered and/or reflected light to propagate back in the second direction, to thereby map the received backscattered and/or reflected light to a respective section of optical fibre.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11 and 13
Claims 11 and 13 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartog, Arthur (GB 2440952 A; “Hartog”) in view of Chang et al. (Fiber optic distributed temperature and strain sensing system based on Brillouin light scattering, Appl. Opt. 47, 6202-6206 (2008); “Chang”).
Regarding claim 11, Hartog discloses in figures 1 and 2 and paragraphs [0024]-[0040] an optical fiber sensing system, comprising: a light source 10 arranged in use to generate optical signals; an optical sensing fiber 18 arranged in use to receive light of a frequency corresponding to that of the frequency-varied optical signals; and means 20/22/24/26/34/36 for processing the light.
Hartog, Figures 1 and 2

    PNG
    media_image1.png
    332
    575
    media_image1.png
    Greyscale



Detailed Description of the Invention
The present invention proposes measuring the Brillouin spectral component in backscattered light received from a deployed optical fibre by performing difference frequency mixing of the backscatter with a second optical signal. An optical detector is used as the frequency mixer, giving an electrical output with a difference frequency in the microwave domain. This frequency down-conversion allows digital sampling of the difference frequency, providing data in the form of digital samples from which properties of the Brillouin shift, and physical parameters causing the shift, can be conveniently determined. The sampling is performed directly on the electrical signal at the difference frequency, so avoiding problems associated with microwave detectors such as noise and bandwidth limitations, and giving a more accurate determination of the Brillouin properties.
First Example Embodiment 
Figure 1 shows a schematic representation of apparatus for implementing a measurement method according to an embodiment of the present invention.
An optical source 10 operable to generate narrow-band coherent light (such as a laser) produces an output beam at a frequency fo. The beam is directed into light received back from the fibre. The first part passes through a pulse forming unit 14 that produces optical probe pulses of a desired repetition frequency, pulse duration and power, suitable for probing of the deployed fibre to obtain Brillouin backscatter.
In this example the pulse forming unit 14 comprises two pulse generators/gates with an amplifier between; any required combination of optical components can be used to create the necessarily output, though. The pulses at f, are then sent to an optical circulator 16 having a first port 16a to which is connected the deployed optical fibre 18. The pulses can thereby be launched into the optical fibre 18.
A second port l6b of the optical circulator is connected to a beam combiner 20 (such as a 3dB fibre splitter), which is also connected to receive the second part of the beam from the optical source 10 from the beam splitter 12. An output of the beam combiner 20 is arranged to direct light onto an optical detector 22 such as a fast photodiode.
In use, therefore the optical source 10 generates an output beam that is divided into two parts. A first part passes through the pulse forming unit 14 to form probe pulses, which are launched into the optical fibre 18 via the first port 16a of the optical circulator 16. Each pulse propagates along the length of the optical fibre 18, with Brillouin backscatter being produced during propagation, from each part of the optical fibre 18. The backscatter returns to the launch end of the optical fibre 18, where it is received by the optical circulator 16 at the first port l6a, and directed out of the second port l6b and into the beam combiner 20. Optionally, the received backscatter may be amplified before it reaches the beam combiner 20. In the beam combiner 20, the received Brillouin backscatter combines with the second part of the output beam from the optical source 10, which is at frequency 4. The Brillouin backscatter includes at least one Brillouin spectral line at a Brillouin frequency fB(t) shifted from 4. where the time variation arises from the lime-distance correspondence for light returned from the optical fibre and the variation in the Brillouin shift with location along the fibre (different parts of the fibre being at different temperatures, strains, etc.). The combined light mixes together (frequency mixing) and is directed onto the optical detector 22, which has an electrical output representative of light incident upon it The frequency mixing therefore produces an electrical signal at a difference frequency rF(t) fB(t) -4.
Although in this example the received Brillouin light is mixed with light from the optical source 10 at 4 to produce the difference signal, a separate optical source could be used, either generating light at a different optical frequency f1, or also generating light at the frequency 4 (f1 = 4). If a separate optical source is used, the first optical source producing light for the probe pulses may have its output modulated to generate modulation sidebands, and a second optical source for generating the light at f1 to be mixed with the received Brillouin light is injection locked to one of the modulation side bands. Conversely, the second optical source may be modulated and the first optical source injection-locked thereto. In all cases the effect is the same: the mixing of the two optical signals produces an electrical signal having a lower frequency than the optical signals. Alternatively, the light from optical source 10 can be modulated between beam splitter 12 and beam combiner 20 and it is the mixing product between its modulation sidebands and the Brillouin signal that is used further in the processing chain. Preferably, 4 and f1 are chosen so that the frequency of the electrical signal, at the difference frequency zF(t) = fB(t) -f1 (where f1 may equal 4) is less than about 100 GHz, i.e., the electrical signal is in the microwave domain. For example, if4=f1 = lSSOn,thedifferncefrequencywil1, 110Hz.
Returning to Figure 1, the apparatus further comprises a first amplifier 24, a bandpass filter 26 and a second amplifier 28 arranged to receive and transmit the electrical signal from the optical detector 22 to an analog-to-digital converter 30. The amplifiers 24,28 are included as desired to enhance the power of the signal; this may not be necessary depending on the power of the returning backscatter and the power-handling capabilities of the analog-to-digital converter 30. The bandpass filter 26 is included to remove frequencies that are not relevant to the process of recovering the Brillouin shift information. Backscattered light returned from the optical fibre 18 will include a wide range of frequencies in addition to the Brillouin spectral lines. These will be represented in the electrical signal if they are passed to the optical detector 22.
If an unfiltered electrical signal is then passed to the analog-to-digital converter 30, a substantial amount of extraneous data could be generated which is not of use in the subsequent data processing. Hence, it is useful to filter the electrical signal to deliver to the analog-to-digital converter 30 only frequencies within a bandwidth expected to contain the difference frequency AF(t) resulting from the Brillouin spectral line. Also, the bandpass filter 26 can remove some components of noise that may be produced by the optical detector 22.
The analog-to-digital converter 30 receives the electrical signal and generates a sequence of digital samples representing the electrical signal, by sampling the incoming electrical signal at a particular sampling rate. The analog-to-digital converter 30 has an associated clock 32 that controls the sampling rate, and can be used to synchronise the sampling with an event such as the probe pulse launch time, so that the conversion of time to distance required to obtain a distributed measurement from the optical fibre 18 can be conveniently made. Once generated, the samples are stored in a memory array 34 connected to the analog-to-digital converter 30, from which they can be read by a processor 36 configured to perform digital signal processing of the samples to extract properties of the Brillouin backscatter (intensity, frequency, linewidth, etc.) from the recorded digital data, and possibly further to determine from those properties the values of one or more physical parameters acting -10---on the optical fibre 18 to cause the Brillouin shift (temperature, pressure, strain, etc.).
The time venation of the data is converted to distance along the optical fibre 18 in order to provide distributed measurements.
The analog-to-digital converter 30 is preferably a high speed converter of at least 500 megasamples per second (MSPS), although a converter with a speed of 2 gigasamples per second (GSPS) is most appropriate for use in the apparatus of the invention. While a 500 MSPS converter may be suitable for a temperature monitoring application where the optical fibre is loose and the temperature range is limited to 0-200 C, in general a much higher speed converter will be required, especially if strain is also measured. This is not only because of the strain per se, but the strain-coupled cable design generally is more temperature sensitive, which further increases the frequency range that must be covered.
The use of a high speed analog-to-digital converter allows the electrical signal to be sampled at a sufficiently high rate that the desired Brillouin properties can be determined from the samples with a useful degree of accuracy. The sampling rate (number of samples acquired per unit time) of the converter defines both the spatial resolution with which the optical fibre can be interrogated, owing to the time-distance correspondence in optical time domain resolution systems, and the accuracy of the information which can be determined for each position along the fibre. Currently available high speed converters can sample at a rate of 2.2 GSPS with a 10 bit resolution, for example the Atmel AT84ASOO8. This specification is sufficient to cover a frequency range of 1 GHz with useful accuracy. The bit resolution determines the dynamic range that can be sampled. Higher sampling rates are available in converters with lower bit resolution, such as the Rockwell RADOO6, which digitises with a 6 bit resolution up to a rate of 6 GSPS. If the Brillouin frequency is expected to span a range of about 700 MHz the difference frequency F(t) can be arranged to be centred at 500 MHz by appropriate selection of the two optical frequencies to give difference frequencies in the range 150-850 MHz. This range can be adequately sampled at 2 GSPS. Preferably the sampling rate is at least twice the largest expected value of the frequency zF(t) of the electrical signal.
For an individual probe pulse, the samples are generated at the chosen sampling rate, and then divided into time windows of a chosen duration, corresponding to a particular fibre segment length, each segment being at a different position along the fibre. The segment length defines the spatial resolution of the Brillouin measurement along the extent of the fibre. Within each time window, there are multiple samples from which the required Brillouin properties can be determined for the corresponding fibre position. For a given sampling rate a larger window size gives more samples per window and hence more accurate values for the Brillouin properties, but with a correspondingly lower spatial resolution. Hence the need for a high sampling rate, to give a usefully large number of samples within the small window size required for high spatial resolution. Overlapping or sliding windows may be useful.
The Brillouin signal can be considered to be a burst of narrow band noise.
The task of the digital processing performed on the recorded samples is to estimate at least one of the centre frequency f8, the Brillouin intensity, and the line width for each resolvable position along the fibre. In the event that these properties cannot be determined with sufficient accuracy from the backscatter received from a single probe pulse, the method can be repeated for a plurality of probe pulses. A set of samples for each pulse can be stored in the memory array, and each set can be processed separately. The results of the processing can then be averaged over the probe pulses to improve the accuracy of the determined Brillouin properties and/or physical parameters. Note that the averaging is performed on the processed results, the raw digital samples cannot be averaged before processing
[00361 Although any suitable signal processing can be used, it may be found to be useful to divide the processing into a fast pre-processing stage and a slower post-processing stage. The former can be implemented using a programmable logic device for real-time processing of the necessarily large amount of data generated by the analog-to-digital converter 30. The latter can be implemented using a dedicated digital signal processor or a conventional microprocessor.
Second Example Embodiment 
Figure 2 shows a schematic representation of an alternative apparatus of the invention. This includes all the components shown in Figure 1 (labelled with the same reference numerals) and additionally includes an electrical frequency mixer 38 with an associated electrical local oscillator 40 (such as a voltage controlled oscillator) from which the frequency mixer 38 receives an electrical signal. The frequency mixer 38 is configured to receive the electrical signal at the difference frequency AF(t) as an input and to deliver its output to the amplifier and filter arrangement (24, 26, 28) positioned before the analog-to-digital converter 30.
The local oscillator 40 is operable to produce a secondary electrical signal at a constant frequency f. The frequency mixer 38 mixes this secondary signal with the electrical signal from the optical detector 22 so that the difference frequency mixing down-converts the frequency of the electrical signal to a lower difference frequency F2(t) = AF(t) -fc before the electrical signal is digitised. Usefully, the frequency of the electrical signal is reduced to less than 5 GHz. A lower frequency can reduce noise, and puts lower demands on the analog-to-digital converter 30 so that a less costly converter may be used. Since the sampling rate is at least twice the highest anticipated value of the difference frequency be used, reducing iF(t) to F2(t) allows a slower sampling rate to be used. For currently available converters, this can give access to a correspondingly higher bit resolution.
Other Embodiments 
The invention is not limited to the embodiments described with regard to Figures 1 and 2. Further frequency shifting stages may be introduced, in the optical and the microwave domains, by adding other sum or difference frequency mixing components. Various stages of filtering and/or amplifying (optical and electrical) may also be included as required.
For any embodiment, it is possible to perform multiple measurement cycles, i.e. repeat the measurement process for a plurality of probe pulses (with or without updating the tracking using the results of a previous measurement), and average the determined Brillouin properties and/or physical parameters to achieve an improved determination of the properties and/or parameters.
Hartog, pars. [0024]-[0040].
Further regarding claim 11, Hartog does not explicitly disclose an interferometer arranged in use to receive light backscattered and/or reflected from along the sensing optical fiber, the backscattered and/or reflected light interfering in the interferometer to produce interference components; means for processing the interference components to quantitatively measure properties of the received light; and means for varying an optical frequency of the optical signals.
However, Chang discloses in figures 3 and 4, and related text, isogenic heterodyne detection in which a single laser emits two light pulses with different central wavelengths that uses “the Brillouin component and the Rayleigh component in backscattered lights directly for interference…” 
B. Implementation of the Two-Pulse Scheme 
For the same laser to emit the two light pulses with different central wavelengths and different pulse widths in succession, we employ a combination of internal modulation to the laser and external modulation of the laser emitted light signal. The internal modulation can be carried out by controlling the laser’s drive current. On the other hand, the external modulation can be carried out by using an external electro-optic modulator. 
We present an original method to improve the spatial resolution of a Brillouin distributed temperature and strain sensing system (DTSS). This method is shown to substantially improve the spatial resolution, while simultaneously strengthening the Brillouin backscattered light, which is based on the combination of an internal modulation of the laser source and an external modulator to generate two separate light pulses with different central wavelengths and pulse widths. Moreover, a novel Brillouin signal detection method, which we called isogenous heterodyne detection, is introduced, which is equivalent to a hetero dyne detection scheme but is only with Rayleigh and Brillouin backscattered light without the need of an extra reference light. These new technical approaches have been incorporated into a fiber optic DTSS with 13km single-mode fiber, which clearly successfully demonstrated all the advantages over conventional DTSS approaches in theory and the feasibility in experiment.
B. Advantages of Isogenous Heterodyne Detection
From the fundamental of the isogenous heterodyne detection and the above Eq. (4), one can easily see the following advantages of isogenous heterodyne detection.
By making use of the Brillouin component and the Rayleigh component in backscattered lights directly for interference, it makes the whole system simpler as no extra reference light is needed and the high precision filter used to filter Brillouin backscattered light out is not necessary either. Furthermore, this also guarantees polarization consistency in the light path.
C. Experimental Validation
The experimental setup is as Fig. 3. The 1:55dense wavelength division multiplexing DFB laser emits CW light, which has high optical output power up to 40mW and available narrow line width (less than 1 MHz). The CW light is modulated by both its drive current and the photoelectric modulator to form two optical pulses as mentioned before and enters a 13km single-mode fiber through an optical circulator. After the optical circulator and filter, the backscattered light including Rayleigh and Brillouin components enters the high-frequency photoreceiver …
Chang, pp. 6203-6205.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartog to disclose an interferometer arranged in use to receive light backscattered and/or reflected from along the sensing optical fiber, the backscattered and/or reflected light interfering in the interferometer to produce interference components; means for processing the interference components to quantitatively measure properties of the received light; and means for varying an optical frequency of the optical signals because the resulting configuration would not need “an extra reference light.” Chang, Abstract (“a Brillouin distributed temperature and strain sensing system (DTSS) … which is based on the combination of an internal modulation of the laser source and an external modulator to generate two separate light pulses with different central wavelengths and pulse widths. Moreover, a novel Brillouin signal detection method, which we called isogenous heterodyne detection, is introduced, which is equivalent to a heterodyne detection scheme but is only with Rayleigh and Brillouin backscattered light without the need of an extra reference light.”).
Regarding claim 13, as dependent upon claim 11, Hartog in view of Chang, as applied in the rejection of claim 11, discloses that the light source includes a laser, and the optical signals are optical pulses.

Claims 12 and 16-18
Claims 12 and 16-18 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartog, Arthur (GB 2440952 A; “Hartog”) in view of Chang et al. (Fiber optic distributed temperature and strain sensing system based on Brillouin light scattering, Appl. Opt. 47, 6202-6206 (2008); “Chang”), as applied in the rejection of claims 11 and 13, and further in view of Youngquist et al. (4,697,926; “Youngquist”).
Regarding claims 12 and 16-18, Hartog in view of Chang does not explicitly disclose:
12. A system according to claim 11, wherein the means for processing is arranged to determine a relative phase, frequency and amplitude of the received light.
16. A system according to claim 11, wherein the interferometer comprises at least two optical paths with a path length difference therebetween.
17. A system according to claim 11, wherein the means for processing comprises plural photodetectors to measure the interference components, and a processor arranged to determine relative optical phase modulation along the sensing fiber therefrom.
18. A system according to claim 11, wherein the sensing system is an optical fiber distributed acoustic sensing system.
However, Youngquist discloses in figures 6 and 9, and related text, a distributed sensor system having different optical path lengths and phase and amplitude modulation. Youngquist, Abstract (“A distributed sensor system including an optical source having a short coherence length for optionally continuously monitoring each sensor in the system. In one preferred embodiment, an array of fiber-optic sensors are organized in a ladder configuration, with the sensors positioned in spaced relation and defining the rungs of the ladder. Light transmitted through the sensors is multiplexed onto a return arm of the ladder, with sensor spacing being such that interference between light from different sensors is prevented. The multiplexed signals are received by an optical fiber receiver which couples the multiplexed light with an interfering optical reference signal to produce a phase difference signal representing conditions influencing selected sensors. Embodiments are disclosed for use of either pulsed or continuous wave light sources. In another preferred embodiment, the sensors comprise a plurality of Mach-Zehnder interferometers connected in series configuration by a common optical fiber, which provides multiplexed output signals from the sensors to a plurality of Mach-Zehnder interferometers comprising receivers. The optical path length differences between the arms of each of the sensors are selected to prevent interference between the multiplexed sensor output signals from various sensors. The optical path lengths through the sensors and receivers are structured so that each receiver produces a phase difference signal relating to conditions affecting light transmission through a specific sensor. A phase and amplitude modulation technique is disclosed for providing heterodyned output signals from the distributed sensor system.”).
 (5) The goal of these development efforts is to produce sensor arrays which could be used for specific applications such as monitoring rapidly changing environmental conditions. For example, such sensor arrays could be used to detect acoustic waves in order to determine the source location and acoustical characteristics of those waves. For many such applications, it may be necessary to space the arrays over a relatively large area. In these situations, the replacement of electrical lines by fiber optics, for example, would overcome problems such as electrical pickup, cable weight, and safety hazards associated with the use of those electrical lines. Even when the sensor is used in limited space, the removal of electronics and bulk optics components generally should provide improved system performance due to reduced noise. On the other hand, replacement of long electrical lines by optical fibers creates a problem in preventing or removing any influence of environmental conditions on the non-sensor portions of the system. This, therefore, becomes an important design consideration.
(26) A further preferred embodiment of the present invention comprises a "series" configuration of the array. In this configuration, light is launched through a single-mode fiber, and into a series of Mach-Zehnder interferometers which have arms of different lengths. Each of the interferometers comprises one of the sensors in the array. The sensors are constructed by using directional couplers to split the light, with the coupling constant of each coupler being prescribed by the number of sensors in the system. The optical path differences through the various sensors are chosen to be much longer than the source coherence length, so that a change in the relative phase between the arms of the interferometer will not be converted into detectable intensity modulation at the sensors outputs. The information imprinted on the light in each sensor is the difference in phase between the light traveling in the two arms of the interferometer.
Youngquist, Background/Summary.
 (56) The geometry of the sensor system of FIG. 6 has the advantage that the light paths of the two signals transmitted from the beam splitter 350 are identical, and thus good interference of those two pulses is easily achieved. One drawback of this approach is that it is frequency dependent, in that changes in the environment which are slow compared to the relative pulse delay are difficult to detect. Long lengths of fiber would be necessary to detect slowly changing signals, such as audio signals.
79) Although the parallel and series configurations described above represent several of the preferred embodiments of the invention, it will be appreciated that there are numerous possible configurations for a coherence multiplexed sensor network exhibiting the features of the invention as described herein. For example, FIG. 9 depicts a possible hybrid parallel-series coherence multiplexed system which exhibits lead insensitivity like the series system.
(80) Specifically, the embodiment of FIG. 9 comprises a laser diode 100 which is optically connected to a fiber-optic input bus 102, having optical couplers 108a, 108b, . . . 108n positioned along the length of input bus 102 in a coupling configuration. Secured by each of couplers 108a, 108b, . . . 108n so as to be in optical coupling relationship with input bus 102, is an end of one of a plurality of fiber-optic input line segments 501a, 501b, . . . 501n which communicate the signal coupled from input bus 102 to the input of one of a plurality of Mach-Zehnder interferometers, comprising sensors 500a, 500b, . . . 500n.
(81) Specifically, sensors 500 each include an input optical coupler 504a, 504b, . . . 504n and an output optical coupler 506a, 506b, . . . 506n which are each positioned on the optical fiber 501 so as to define a first sensor arm 502a, 502b, . . . 502n extending between couplers 504 and 506. Another optical fiber is connected near either of its ends to optical couplers 504 and 506 so as to be optically coupled to arm 502, defining a second sensor arm 508a, 508b, . . . 508n. The sensors 500 are each connected to an optical fiber segment 503a, 503b, . . . 503n which is an extension of each arm 502. The optical fiber segments 503 are each secured by a corresponding coupler 112a, 112b, . . . 112n which is also secured to a fiber-optic return bus 114 in order to optically couple that return bus 114 to the optical fiber segments 503.
(82) The optical path length difference between arm 502 and arm 508 must be greater than the source coherence length of the laser diode 100 for any sensor. The optical path length difference between arms 502 and 508 in each of the sensors must be at least one source coherence length different than the optical path length difference of any other sensor. Further, the sensors 500 are positioned at selected locations along fibers 102 and 114 so that the length of the path from coupler 108a to 108b through 502b of coupler 500b to coupler 112b and back to coupler 112a must be longer than the path from coupler 108a through arm 508a of sensor 500a to coupler 112a by an amount which is greater than a coherence length of the laser 100, and is different from the path length differences 508 and 502 of all sensors 500 by at least a coherence length of the laser 100. Similar requirements apply to the spacing between other sensors. This arrangement is required to avoid interference of signals from different sensors on bus 114.
(83) Return bus 114 is interconnected through a plurality of optical couplers 509a, 509b, . . . 509n to a plurality of receivers 510a, 510b, . . . 510n in a manner identical to the connection of line 402 to receivers 418 and 420 in FIG. 7. The receivers of FIG. 9 include input optical couplers 512a, 512b, . . . 512n, output optical couplers 514a, 514b, . . . 514n, sensor arms 516a, 516b, . . . 516n and sensor arms 518a, 518b, . . . 518n.
(84) Like the configuration of FIG. 7, the receivers of FIG. 9 are each configured so that sensor arms 516a and 518a have an optical path length difference L.sub.1 which is substantially matched to the optical path length difference l.sub.1 of arms 502a and 508a, as described with respect to path length differences L.sub.1 and l.sub.1 of the embodiment of FIG. 7. Further, the optical path length difference L.sub.2 of arms 516b and 518b are related to the optical path length difference L.sub.1 of arms 516a and 518a in a manner identical to the relationship between the optical path length differences L.sub.2 and L.sub.1 of receivers 420 and 418 of FIG. 7.
(85) In operation, the laser diode 100 of FIG. 9 provides an optical signal onto the optical fiber input bus 102 which is communicated via couplers 108 to sensors 500. The sensors 500 each provide an optical signal representative of environmental influences on arms 508 relative to arms 502. This optical signal is communicated via couplers 112 to the return bus 114, from whence the signals are coupled to respective receivers 510. As was described with respect to the embodiment of FIG. 7, each receiver provides an output signal corresponding to the phase difference between a reference signal and the optical signal as influenced by the environmental conditions as it passed through arms 502 and 508 of a selected sensor 500. This output information is communicated to an associated detector 520a, 520b, . . . 520n which itself may be interconnected to conventional monitoring and evaluation equipment for processing and analyzing the sensed environmental information.
Youngquist, Description.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartog in view of Chang to disclose:
12. A system according to claim 11, wherein the means for processing is arranged to determine a relative phase, frequency and amplitude of the received light.
16. A system according to claim 11, wherein the interferometer comprises at least two optical paths with a path length difference therebetween.
17. A system according to claim 11, wherein the means for processing comprises plural photodetectors to measure the interference components, and a processor arranged to determine relative optical phase modulation along the sensing fiber therefrom.
18. A system according to claim 11, wherein the sensing system is an optical fiber distributed acoustic sensing system.
because the resulting configurations would facilitate mapping the different conditions experienced by the optical signals. Youngquist, Abstract
Claims 14 and 15
Claims 14 and 15 are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartog, Arthur (GB 2440952 A; “Hartog”) in view of Chang et al. (Fiber optic distributed temperature and strain sensing system based on Brillouin light scattering, Appl. Opt. 47, 6202-6206 (2008); “Chang”), as applied in the rejection of claims 11 and 13, and further in view of Yao et al. (2001/0030796; “Yao”).

Regarding claims 14 and 15, Hartog in view of Chang does not explicitly disclose:
14. A system according to claim 11, wherein the means for varying the optical frequency comprises: an optical modulator arranged in use to modulate the optical signals with a microwave frequency to thereby generate modulation sidebands in the optical signals; and an optical filter arranged in use to controllably select at least one of the modulation sidebands, and thereby vary the frequency of the light input to the optical sensing fiber to that of the at least one selected modulation sideband.
15. A system according to claim 14, wherein the optical modulator is arranged in use to be driven by a microwave frequency of 10 to 40 GHz.
However, Yao discloses in figures 1-21, and related text, modulation techniques that generate and then select sidebands. Yao, figs. 9.
[0101] The above-described Brillouin selective sideband amplification ("BSSA") technique can be used to efficiently convert a phase-modulated signal into an amplitude-modulated signal by providing a selective sideband amplification. The amplification of a single or multiple sidebands can cause breakdown of the perfect amplitude balance of sidebands of a phase modulation. This unbalanced amplification can be used to convert the phase modulation to an amplitude modulation. Such converted amplitude modulation can be highly stable and insensitive to the fluctuations in the carrier frequency f.sub.s, the temperature, and the fiber length. In addition, the conversion is highly efficient due to the Brillouin gain obtained by the sidebands.
[0102] FIG. 9B shows one embodiment of a modulation conversion device. A signal laser 910 produces a laser beam as the carrier signal and an optical phase modulator 912 performs a phase-modulation on the carrier signal to impose RF sidebands. Alternatively, the output laser beam from the signal laser 910 may be directly modulated by applying a varying control electrical signal. The optical signal is injected into an optical medium 920 suitable for Brillouin scattering. A pump laser 950 produces a pump wave that overlaps with the phase-modulated carrier signal in the medium 920 but propagates in the opposite direction. The embodiment of FIG. 9B shows a fiber-based device in which the medium 920 is optic fiber and an optical coupler 930 is implemented to couple optical signals from the medium 920. At a terminal 934 of the coupler 930, a photo receiver 940 is disposed to receive the converted amplitude-modulated RF signal.
[0103] The spectrum of the phase modulated signal generated by the signal laser 910 and the phase modulator 912 is shown in FIG. 9D and the spectrum of the pump laser 950 and its Brillouin scattering are shown in FIG. 9C. In order to amplify a desired phase modulation sideband (e.g., the first order sideband 972 as shown), either the pump laser frequency (960) or the signal laser frequency (970) should be tuned so that the desired sideband to be amplified is aligned with the Brillouin scattering frequency .upsilon..sub.B (962). In a typical silica fiber, the Brillouin scattering frequency .upsilon..sub.B is about 12.8 GHZ below the pump laser frequency for a pump wavelength of 1320 nm. The amplified sideband (972) has a larger amplitude compared to another first-order sideband (974) on the opposite side the carrier signal frequency (970) with the opposite phase. Thus the symmetry between the two first-order sidebands (972 and 974) is broken and the beat signal between the amplified sideband (972) and the carrier signal (970) is no longer canceled. This beat signal is the converted amplitude modulation signal corresponding to the phase modulation. In general, any sideband in a phase-modulated signal may be selected as desired for Brillouin selective sideband amplification to achieve conversion from phase modulation to amplitude modulation.
Yao, pars. [0101]-[0102.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Hartog in view of Chang to disclose:
14. A system according to claim 11, wherein the means for varying the optical frequency comprises: an optical modulator arranged in use to modulate the optical signals with a microwave frequency to thereby generate modulation sidebands in the optical signals; and an optical filter arranged in use to controllably select at least one of the modulation sidebands, and thereby vary the frequency of the light input to the optical sensing fiber to that of the at least one selected modulation sideband.
15. A system according to claim 14, wherein the optical modulator is arranged in use to be driven by a microwave frequency of 10 to 40 GHz. Yao, par. [0118] (“It is reasonable to expect that a 10-GHZ modulator and 10-GHZ LO source can be used to convert a low frequency signal to 100 GHZ and beyond.”).
because the resulting modulation configurations would facilitate designing electrooptic devices and systems. Yao, Abstract and par. [0003].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Radkowski whose telephone number is (571) 270-1613. The examiner can normally be reached on Monday - Thursday, 8 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874